 Case 4:21-cv-00221 Document 8-1 Filed on 01/22/21 in TXSD Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

HAOTAI INTERNATIONAL SHIP                      §
LEASE CO., LIMITED,                            §
     Plaintiff,                                §
v.                                             §               C.A. No. 4:21-cv-00221
                                               §               IN ADMIRALTY, Rule 9(h)
M/V SALAMINA,                                  §
Her engines, boilers, tackle, furniture,       §
apparel, appurtenances, etc., in rem;          §
ELETSON CHARTERING INC., in                    §
personam; ELETSON HOLDINGS                     §
INC., in personam; ELETSON                     §
CORPORATION, in parsonam,                      §
        Defendants.                            §

                                 WARRANT FOR ARREST

TO: U.S. MARSHAL OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS

       In the name of the United States District Court for the Southern District of Texas, you

are commanded immediately to arrest the M/V SALAMINA, IMO No. 9792840, her engines,

apparel, furniture, equipment, appurtenances, tackle, etc., which is or soon will be present at

the Port of Houston, Texas or wherever she may be found in this District.

       YOU ARE HEREBY further commanded to serve a copy of the Verified Original

Complaint, Summons to defendants, the Order for Issuance of Warrant for Arrest of Vessel,

and this Warrant on the master or person in possession of the vessel or his agents, and promptly

return your writ. The Vessel may continue to load and/or unload cargo and/or shift berths or

shift anchorage areas while under seizure, all at the risk of the Vessel's interests, in accordance

with the Order authorizing this Warrant and subject to the Court's jurisdiction.


                                      CLERK OF COURT


        1/22/2021
Dated:__________________________                       /s/ William Bostic
                                               By: ________________________________
                                                      Deputy Clerk
